772 N.W.2d 403 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leslie GORDON, Defendant-Appellant.
Docket No. 138382. COA No. 286517.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the January 14, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court with directions to correct the judgment of sentence to specify that defendant's convictions and sentences for three of the four counts of first-degree murder are supported by two theories: premeditated murder and felony murder. MCR 7.302(G)(1). People v. Bigelow, 229 Mich. App. 218, 222, 581 N.W.2d 744 (1998), lv. den. 450 Mich. 898, 589 N.W.2d 278 (1998). In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).